DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2016/0184616, hereinafter Cain ‘616) in view of Vortman et al. (US 2004/0122323, hereinafter Vortman ‘323).
In re claim 1, Cain ‘616 teaches a system for detecting cavitation signals from a target region of a patient during a focused ultrasound procedure (0052), the system comprising: an ultrasound transducer (0043, 0053); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the cavitation signals from the target region travel (0043, 0053); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and map the selected anatomical region to a corresponding tissue [skin] region; and at least one cavitation detection device configured for attachment to the corresponding tissue [skin] region (0043, 0052, 0053, 0057, 0069). 
Note that: applicant describes that: [0045] cavitation events of the microbubbles 202 at the target region 101 are monitored by detecting cavitation signals 204 emanating therefrom using the ultrasound transducer array 102 and/or one or more cavitation detection devices (such as a transceiver or suitable alternative) 206. The cavitation detection devices 206 may be wired or wireless devices in communication with the controller 108, and may detect signals in the time domain and/or frequency domain. In some embodiments, the cavitation detection devices 206 are off-the-shelf products (e.g., conventionally available transceivers). Hence, any one of ultrasound transducer which is a transceiver is a cavitation detection device. 
Cain ‘616 fails to teach the word “skin” region when using the device as shown above, but teaches applying ultrasound pulses into tissue or a medium and delivering an ultrasound pulse from an ultrasound therapy transducer into tissue (abstract, 0021, etc.).
Cain ‘616 also fail to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer.”
Vortman ‘323 teaches a system for detecting therapy signals from a target region of a patient during a focused ultrasound procedure (0019), the system comprising: an ultrasound transducer (abstract, 0017-0018, 0037, etc.); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the therapy signals from the target region travel (0038-0040); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and at least one therapeutic detection device attached to the corresponding skin region (0005, 0006, 0019, 0023-0028, 0040-0041, 0077, 0105-0111, 0113-0114). 
Applicant has defined “computationally project” in para 54 and Fig. 4A that:
[0054] To combine the effects of the skull and scalp features on the cavitation signals and/or attach the cavitation detection devices to scalp regions based on the selected skull regions, it is necessary to map the skull 304 to the scalp 302. Such a map may be obtained using images acquired by one or more imaging systems (such as an MRI imaging system and/or a CT imaging system). For example, referring to FIG. 4A, an MRI image 402 may include the target region 101, the scalp 404 and the skull 406 having multiple defined regions 408-412. To map the skull region 408 to the scalp 404, in one embodiment, expected beam paths 414 and 416 connecting microbubbles 202 at the target region 101 to the boundaries of the skull region 408 are computationally projected onto the scalp 404. The projected region 418 is then defined as the scalp region corresponding to the skull region 408. Accordingly, once the skull regions having sufficiently high transmission efficiency and/or a substantially flat surface are selected, their corresponding scalp regions can be mapped/determined, and the cavitation detection devices 206 may then be attached thereto.
So expected beam paths are computationally projected on the scalp in an image displayed on a screen. Note that from fig. 4, the mapping of the computational projection on the skull region is done in fig. 4A on a MRI image. During the interview held on February 25, 2021, Applicant claimed these projection was done live on a skin region of the skull viewable with naked eyes, and that these projection was not shown on a display. Such assertion is different than the Specification. In light of the description in the Specification, the mapping is merely a computational projection in an image shown in a computer display. 
Vortman ‘323 specifically teaches computationally project the selected anatomical region to a corresponding skin region (0082, figs. 4, 6 and 7). Vortman ‘323 teaches “whereby hypothetical rays are projected through the boundaries of the successive tissue layers until appropriate correction factors are determined that position the focal zone of the acoustic energy at the target site.” Note that these rays are computationally calculated (para 0025, 0073, 0076-0078, 0086, 0087, 0105, 0108, 0111)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull. 
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to predict a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
In re claim 12, Cain ‘616 teaches comprising display hardware for displaying the corresponding tissue [skin] region (0067). 
Vortman ‘323 teaches comprising display hardware for displaying the corresponding skin region (0019, 0037, 0049, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat tissues in the skull. 
In re claim 13, Cain ‘616 teaches wherein the controller is further configured to operate the ultrasound transducer based at least in part on the cavitation signals received by the cavitation detection device (0043, 0052, 0053, 0057, 0069).

Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 in view of Vortman ‘323, and/or still further in view of Salomir et al. (US 2013/0131494, hereinafter Salomir ‘494).
In re claim 1, Cain ‘616 teaches a system for detecting cavitation signals from a target region of a patient during a focused ultrasound procedure (0052), the system comprising: an ultrasound transducer (0043, 0053); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the cavitation signals from the target region travel (0043, 0053); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and map the selected anatomical region to a corresponding tissue [skin] region; and at least one cavitation detection device configured for attachment to the corresponding tissue [skin] region (0043, 0052, 0053, 0057, 0069). 
Note that: applicant describes that: [0045] cavitation events of the microbubbles 202 at the target region 101 are monitored by detecting cavitation signals 204 emanating therefrom using the ultrasound transducer array 102 and/or one or more cavitation detection devices (such as a transceiver or suitable alternative) 206. The cavitation detection devices 206 may be wired or wireless devices in communication with the controller 108, and may detect signals in the time domain and/or frequency domain. In some embodiments, the cavitation detection devices 206 are off-the-shelf products (e.g., conventionally available transceivers). Hence, any one of ultrasound transducer which is a transceiver is a cavitation detection device. 
Cain ‘616 fails to teach the word “skin” region when using the device as shown above, but teaches applying ultrasound pulses into tissue or a medium and delivering an ultrasound pulse from an ultrasound therapy transducer into tissue (abstract, 0021, etc.).
Cain ‘616 also fail to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer.”
Vortman ‘323 teaches a system for detecting therapy signals from a target region of a patient during a focused ultrasound procedure (0019), the system comprising: an ultrasound transducer (abstract, 0017-0018, 0037, etc.); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the therapy signals from the target region travel (0038-0040); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and at least one therapeutic detection device attached to the corresponding skin region (0005, 0006, 0019, 0023-0028, 0040-0041, 0077, 0105-0111, 0113-0114). 
Applicant has defined “computationally project” in para 54 and Fig. 4A that:
[0054] To combine the effects of the skull and scalp features on the cavitation signals and/or attach the cavitation detection devices to scalp regions based on the selected skull regions, it is necessary to map the skull 304 to the scalp 302. Such a map may be obtained using images acquired by one or more imaging systems (such as an MRI imaging system and/or a CT imaging system). For example, referring to FIG. 4A, an MRI image 402 may include the target region 101, the scalp 404 and the skull 406 having multiple defined regions 408-412. To map the skull region 408 to the scalp 404, in one embodiment, expected beam paths 414 and 416 connecting microbubbles 202 at the target region 101 to the boundaries of the skull region 408 are computationally projected onto the scalp 404. The projected region 418 is then defined as the scalp region corresponding to the skull region 408. Accordingly, once the skull regions having sufficiently high transmission efficiency and/or a substantially flat surface are selected, their corresponding scalp regions can be mapped/determined, and the cavitation detection devices 206 may then be attached thereto.
So expected beam paths are computationally projected on the scalp in an image displayed on a screen. Note that from fig. 4, the mapping of the computational projection on the skull region is done in fig. 4A on a MRI image. During the interview held on February 25, 2021, Applicant claimed these projection was done live on a skin region of the skull viewable with naked eyes, and that these projection was not shown on a display. Such assertion is different than the Specification. In light of the description in the Specification, the mapping is merely a computational projection in an image shown in a computer display. 
Vortman ‘323 specifically teaches computationally project the selected anatomical region to a corresponding skin region (0082, figs. 4, 6 and 7). Vortman ‘323 teaches “whereby hypothetical rays are projected through the boundaries of the successive tissue layers until appropriate correction factors are determined that position the focal zone of the acoustic energy at the target site.” Note that these rays are computationally calculated (para 0025, 0073, 0076-0078, 0086, 0087, 0105, 0108, 0111)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull. 
Even if somehow Vortman ‘323 fails to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer,” Salomir ‘494 also teaches computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer (fig. 8, para 0019, 0052, 0064, 0065, 0066). Note that Applicant describes that: The physiological characteristics may include structure, thickness, the number of layers, the local bone density, surface geometry, and/or the incidence angle of the beam path associated with each of the anatomical regions. Fig. 8 (1, 2, 3, 4) of Salomir ‘494 clearly teaches the incidence angle of the beam path associated with each of the anatomical regions.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull, and/or to include the features of Salomir ‘494 in order to reduce an amount of acoustic energy impinging upon the anatomy to be protected while treatment region is not blocked. 
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to predict a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
In re claim 12, Cain ‘616 teaches comprising display hardware for displaying the corresponding tissue [skin] region (0067). 
Vortman ‘323 teaches comprising display hardware for displaying the corresponding skin region (0019, 0037, 0049, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat tissues in the skull. 
In re claim 13, Cain ‘616 teaches wherein the controller is further configured to operate the ultrasound transducer based at least in part on the cavitation signals received by the cavitation detection device (0043, 0052, 0053, 0057, 0069).

Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 in view of Vortman ‘323, and/or still further in view of Williams et al. (US 6,314,311, hereinafter Williams ‘311).
In re claim 1, Cain ‘616 teaches a system for detecting cavitation signals from a target region of a patient during a focused ultrasound procedure (0052), the system comprising: an ultrasound transducer (0043, 0053); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the cavitation signals from the target region travel (0043, 0053); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and map the selected anatomical region to a corresponding tissue [skin] region; and at least one cavitation detection device configured for attachment to the corresponding tissue [skin] region (0043, 0052, 0053, 0057, 0069). 
Note that: applicant describes that: [0045] cavitation events of the microbubbles 202 at the target region 101 are monitored by detecting cavitation signals 204 emanating therefrom using the ultrasound transducer array 102 and/or one or more cavitation detection devices (such as a transceiver or suitable alternative) 206. The cavitation detection devices 206 may be wired or wireless devices in communication with the controller 108, and may detect signals in the time domain and/or frequency domain. In some embodiments, the cavitation detection devices 206 are off-the-shelf products (e.g., conventionally available transceivers). Hence, any one of ultrasound transducer which is a transceiver is a cavitation detection device. 
Cain ‘616 fails to teach the word “skin” region when using the device as shown above, but teaches applying ultrasound pulses into tissue or a medium and delivering an ultrasound pulse from an ultrasound therapy transducer into tissue (abstract, 0021, etc.).
Cain ‘616 also fail to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer.”
Vortman ‘323 teaches a system for detecting therapy signals from a target region of a patient during a focused ultrasound procedure (0019), the system comprising: an ultrasound transducer (abstract, 0017-0018, 0037, etc.); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the therapy signals from the target region travel (0038-0040); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and at least one therapeutic detection device attached to the corresponding skin region (0005, 0006, 0019, 0023-0028, 0040-0041, 0077, 0105-0111, 0113-0114). 
Applicant has defined “computationally project” in para 54 and Fig. 4A that:
[0054] To combine the effects of the skull and scalp features on the cavitation signals and/or attach the cavitation detection devices to scalp regions based on the selected skull regions, it is necessary to map the skull 304 to the scalp 302. Such a map may be obtained using images acquired by one or more imaging systems (such as an MRI imaging system and/or a CT imaging system). For example, referring to FIG. 4A, an MRI image 402 may include the target region 101, the scalp 404 and the skull 406 having multiple defined regions 408-412. To map the skull region 408 to the scalp 404, in one embodiment, expected beam paths 414 and 416 connecting microbubbles 202 at the target region 101 to the boundaries of the skull region 408 are computationally projected onto the scalp 404. The projected region 418 is then defined as the scalp region corresponding to the skull region 408. Accordingly, once the skull regions having sufficiently high transmission efficiency and/or a substantially flat surface are selected, their corresponding scalp regions can be mapped/determined, and the cavitation detection devices 206 may then be attached thereto.
So expected beam paths are computationally projected on the scalp in an image displayed on a screen. Note that from fig. 4, the mapping of the computational projection on the skull region is done in fig. 4A on a MRI image. During the interview held on February 25, 2021, Applicant claimed these projection was done live on a skin region of the skull viewable with naked eyes, and that these projection was not shown on a display. Such assertion is different than the Specification. In light of the description in the Specification, the mapping is merely a computational projection in an image shown in a computer display. 
Vortman ‘323 specifically teaches computationally project the selected anatomical region to a corresponding skin region (0082, figs. 4, 6 and 7). Vortman ‘323 teaches “whereby hypothetical rays are projected through the boundaries of the successive tissue layers until appropriate correction factors are determined that position the focal zone of the acoustic energy at the target site.” Note that these rays are computationally calculated (para 0025, 0073, 0076-0078, 0086, 0087, 0105, 0108, 0111)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull. 
Even if somehow Vortman ‘323 fails to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer,” and even if the Examiner considers that “computationally project the selected anatomical region to a corresponding skin region as using an optical system to project a distinguishing light onto the surface of the skin (note that Applicant again, never responded in the argument to positively affirm such interpretation.), and even so, the Examiner now has shown that: Williams ‘311 teaches such computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer (col. 4, lines 33-55; col. 6, lines 42-46).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull, and/or to include the features of Williams ‘311 in order to register a subject in real space with an image of the subject in image space is provided and provide higher degree of accuracy in subject realignment and registration (col. 2, lines 23-45, etc.). 
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to predict a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
In re claim 12, Cain ‘616 teaches comprising display hardware for displaying the corresponding tissue [skin] region (0067). 
Vortman ‘323 teaches comprising display hardware for displaying the corresponding skin region (0019, 0037, 0049, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat tissues in the skull. 
In re claim 13, Cain ‘616 teaches wherein the controller is further configured to operate the ultrasound transducer based at least in part on the cavitation signals received by the cavitation detection device (0043, 0052, 0053, 0057, 0069).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ’31, and/or in view of Svien-Erik Masoy (Thesis, Estimation and correction of aberration in medical ultrasound imaging, ISBN 82-471-6544-9, 2004 (shown on page 6/144), hereinafter Masoy ‘2004).
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to determine a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
Even if somehow, “beam aberration” is somehow different than “tissue aberration” of Vortman ‘323.
Masoy ‘2004 teaches determine beam aberrations (abstract, pages 7-8, 13-14/144, fig. 1.3. page 10, 12-14, 22, etc., 16, 18- 20, 28/144, etc. ) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ’31, and/or to include the features of Masoy ‘2004 in order to improve focusing quality of ultrasound, etc. shown in the benefit paragraph of Masoy ‘2004 on page 9 or 15/144. 

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ‘311, and/or in view of Masoy ‘2004, and further in view of Tlusty et al. (US 2016/0184026, hereinafter Tlusty ‘026).
In re claim 3, Cain ‘616, Vortman ‘323, and/or Salomir ‘494/ Williams ‘311, and/or in view of Masoy ‘2004 fail to teach wherein the controller is further configured to determine transmission efficiency associated with each of the anatomical regions based on the physiological characteristics along the beam path. 
Tlusty ‘026 teaches wherein the controller is further configured to determine transmission efficiency associated with each of the anatomical regions based on the physiological characteristics along the beam path (0006, 0042, 0049).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ‘311, and/or to include the features of Masoy ‘2004 in order to improve focusing quality of ultrasound, etc show in the benefit of Masoy ‘2004 on page 9 or 15/144, and to include the features of Tlusty ‘026 in order to minimize skull heating and reduce overall transmission power required by the transducer array. 
In re claim 4, Vortman ‘323 (0045, 0067, 0089, etc.) /Masoy ‘2004 (page 16-22, 22-28/144, etc.)/Tlusty ‘026 (0005, 0038, 0045, etc.) teaches wherein the physiological characteristics comprise at least one of a structure, a thickness, a number of layers, a local bone density, surface geometry, or an incidence angle of the beam path associated with each of the anatomical regions. 
In re claim 5, Tlusty ‘026 teaches wherein the controller is further configured to select at least one of the anatomical regions based on the transmission efficiency associated therewith (0038). 
In re cliam 6, Tlusty ‘026 teaches wherein the controller is further configured to perform the projection by projecting the predicted signal path connecting the target region to boundaries of each said at least one selected anatomical region onto the corresponding skin region (0008-0013, 0016, 0018, 0038, 0041, fig. 2B). 
In re claim 7, Tlusty ‘026 teaches wherein the controller is further configured to correlate coordinates of the imaging device with spatial coordinates of an environment in which the patient is located (0045). 
In re claim 8, Tlusty ‘026 already teaches comprising a secondary imaging device (0006, 0041, CT is capable of acquiring a real-time image of at least three locational trackers).

Claims 1-8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 and Vortman ‘323, and/or in view of Tlusty ‘026.
In re claim 1, Cain ‘616 teaches a system for detecting cavitation signals from a target region of a patient during a focused ultrasound procedure (0052), the system comprising: an ultrasound transducer (0043, 0053); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the cavitation signals from the target region travel (0043, 0053); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and map the selected anatomical region to a corresponding tissue [skin] region; and at least one cavitation detection device configured for attachment to the corresponding tissue [skin] region (0043, 0052, 0053, 0057, 0069). 
Note that: applicant describes that: [0045] cavitation events of the microbubbles 202 at the target region 101 are monitored by detecting cavitation signals 204 emanating therefrom using the ultrasound transducer array 102 and/or one or more cavitation detection devices (such as a transceiver or suitable alternative) 206. The cavitation detection devices 206 may be wired or wireless devices in communication with the controller 108, and may detect signals in the time domain and/or frequency domain. In some embodiments, the cavitation detection devices 206 are off-the-shelf products (e.g., conventionally available transceivers). Hence, any one of ultrasound transducer which is a transceiver is a cavitation detection device. 
Cain ‘616 fails to teach the word “skin” region when using the device as shown above, but teaches applying ultrasound pulses into tissue or a medium and delivering an ultrasound pulse from an ultrasound therapy transducer into tissue (abstract, 0021, etc.).
Cain ‘616 also fail to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer.”
Vortman ‘323 teaches a system for detecting therapy signals from a target region of a patient during a focused ultrasound procedure (0019), the system comprising: an ultrasound transducer (abstract, 0017-0018, 0037, etc.); an imaging device for acquiring physiological characteristics of a plurality of anatomical regions through which the therapy signals from the target region travel (0038-0040); a controller configured to: select at least one of the anatomical regions based at least in part on the physiological characteristics thereof; and at least one therapeutic detection device attached to the corresponding skin region (0005, 0006, 0019, 0023-0028, 0040-0041, 0077, 0105-0111, 0113-0114). 
Applicant has defined “computationally project” in para 54 and Fig. 4A that:
[0054] To combine the effects of the skull and scalp features on the cavitation signals and/or attach the cavitation detection devices to scalp regions based on the selected skull regions, it is necessary to map the skull 304 to the scalp 302. Such a map may be obtained using images acquired by one or more imaging systems (such as an MRI imaging system and/or a CT imaging system). For example, referring to FIG. 4A, an MRI image 402 may include the target region 101, the scalp 404 and the skull 406 having multiple defined regions 408-412. To map the skull region 408 to the scalp 404, in one embodiment, expected beam paths 414 and 416 connecting microbubbles 202 at the target region 101 to the boundaries of the skull region 408 are computationally projected onto the scalp 404. The projected region 418 is then defined as the scalp region corresponding to the skull region 408. Accordingly, once the skull regions having sufficiently high transmission efficiency and/or a substantially flat surface are selected, their corresponding scalp regions can be mapped/determined, and the cavitation detection devices 206 may then be attached thereto.
So expected beam paths are computationally projected on the scalp in an image displayed on a screen. Note that from fig. 4, the mapping of the computational projection on the skull region is done in fig. 4A on a MRI image. During the interview held on February 25, 2021, Applicant claimed these projection was done live on a skin region of the skull viewable with naked eyes, and that these projection was not shown on a display. Such assertion is different than the Specification. In light of the description in the Specification, the mapping is merely a computational projection in an image shown in a computer display. 
Vortman ‘323 specifically teaches computationally project the selected anatomical region to a corresponding skin region (0082, figs. 4, 6 and 7). Vortman ‘323 teaches “whereby hypothetical rays are projected through the boundaries of the successive tissue layers until appropriate correction factors are determined that position the focal zone of the acoustic energy at the target site.” Note that these rays are computationally calculated (para 0025, 0073, 0076-0078, 0086, 0087, 0105, 0108, 0111)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull. 
Even if somehow Vortman ‘323 fails to teach “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer,” Tlusty also teaches “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer” (0041, 0045, “each patch,” “local SDR,” 0047, 0051, note that 0041 teaches “pixel values 224” which includes at least a computational values of the projection; fig. 6, para 0050). Note that Applicant describes that: the patient's scalp 602 may be divided into multiple scalp regions 604 color-mapped by the transmission efficiency of their corresponding skull regions. See para 0057. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull, and to include the features of Tlusty ‘026 in order to minimize skull heating and reduce overall transmission power required by the transducer array. 
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to predict a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
In re claim 3, Tlusty ‘026 teaches wherein the controller is further configured to determine transmission efficiency associated with each of the anatomical regions based on the physiological characteristics along the beam path (0006, 0042, 0049).
In re claim 4, Vortman ‘323 (0045, 0067, 0089, etc.)/Tlusty ‘026 (0005, 0038, 0045, etc.) teaches wherein the physiological characteristics comprise at least one of a structure, a thickness, a number of layers, a local bone density, surface geometry, or an incidence angle of the beam path associated with each of the anatomical regions. 
In re claim 5, Tlusty ‘026 teaches wherein the controller is further configured to select at least one of the anatomical regions based on the transmission efficiency associated therewith (0038). 
In re cliam 6, Tlusty ‘026 teaches wherein the controller is further configured to perform the projection by projecting the predicted signal path connecting the target region to boundaries of each said at least one selected anatomical region onto the corresponding skin region (0008-0013, 0016, 0018, 0038, 0041, fig. 2B). 
In re claim 7, Tlusty ‘026 teaches wherein the controller is further configured to correlate coordinates of the imaging device with spatial coordinates of an environment in which the patient is located (0045). 
In re claim 8, Tlusty ‘026 already teaches comprising a secondary imaging device (0006, 0041, CT is capable of acquiring a real-time image of at least three locational trackers).
In re claim 12, Cain ‘616 teaches comprising display hardware for displaying the corresponding tissue [skin] region (0067). 
Vortman ‘323 teaches comprising display hardware for displaying the corresponding skin region (0019, 0037, 0049, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat tissues in the skull. 
In re claim 13, Cain ‘616 teaches wherein the controller is further configured to operate the ultrasound transducer based at least in part on the cavitation signals received by the cavitation detection device (0043, 0052, 0053, 0057, 0069).

Claim 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 and Vortman ‘323, and/or Tlusty ‘026, and/or in view of Masoy ‘2004.
In re claim 2, Vortman ‘323 teaches wherein the controller is further configured to determine a beam path (fig. 4, 0026, 0054, 0070, 0076, 0077, 0078, 0106, 0108) and beam aberrations (title, 0073, 0101-0102, 0109, note that beam aberration is interpreted as tissue aberration because “aberration” is the result of ultrasound beam’s interaction with the tissue) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path (0010, 0063, 0065, 0070, 0073, 0076-0078, 0091, 0101, 0102, 0106, 0108). 
Even if somehow, “beam aberration” is somehow different than “tissue aberration” of Vortman ‘323.
Masoy ‘2004 teaches determine beam aberrations (abstract, pages 7-8, 13-14/144, fig. 1.3. page 10, 12-14, 22, etc., 16, 18- 20, 28/144, etc. ) of a cavitation signal travelling through each of the anatomical regions from the target region based on the physiological characteristics of the anatomical regions along the beam path.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 to include the features of Vortman ‘323 in order to treat skill region and other tissues region in the skull, and to include the features of Tlusty ‘026 in order to minimize skull heating and reduce overall transmission power required by the transducer array, and/or to include the features of Masoy ‘2004 in order to improve focusing quality of ultrasound, etc. shown in the benefit paragraph of Masoy ‘2004 on page 9 or 15/144.
In re claim 3, Tlusty ‘026 teaches wherein the controller is further configured to determine transmission efficiency associated with each of the anatomical regions based on the physiological characteristics along the beam path (0006, 0042, 0049).
In re claim 4, Vortman ‘323 (0045, 0067, 0089, etc.) /Masoy ‘2004 (page 16-22, 22-28/144, etc.)/Tlusty ‘026 (0005, 0038, 0045, etc.) teaches wherein the physiological characteristics comprise at least one of a structure, a thickness, a number of layers, a local bone density, surface geometry, or an incidence angle of the beam path associated with each of the anatomical regions. 
In re claim 5, Tlusty ‘026 teaches wherein the controller is further configured to select at least one of the anatomical regions based on the transmission efficiency associated therewith (0038). 
In re cliam 6, Tlusty ‘026 teaches wherein the controller is further configured to perform the projection by projecting the predicted signal path connecting the target region to boundaries of each said at least one selected anatomical region onto the corresponding skin region (0008-0013, 0016, 0018, 0038, 0041, fig. 2B). 
In re claim 7, Tlusty ‘026 teaches wherein the controller is further configured to correlate coordinates of the imaging device with spatial coordinates of an environment in which the patient is located (0045). 
In re claim 8, Tlusty ‘026 already teaches comprising a secondary imaging device (0006, 0041, CT is capable of acquiring a real-time image of at least three locational trackers).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain ‘616 and Vortman ‘323, and/or in view of Salomir ‘494/Williams ‘311, and/or Masoy ‘2004, and/or Tlusty ‘026, and still further in view of Wood et al. (US 2007/0167806, hereinafter Wood ‘806).
In re claim 8, Tlusty ‘026 already teaches comprising a secondary imaging device (0006, 0041, CT is capable of acquiring a real-time image of at least three locational trackers).
If a secondary imaging device must be considered to acquire a real-time image of at least three locational trackers and that at least three locational trackers is positively recited to be required in the overall system. 
Wood ‘806 teaches a secondary imaging device acquire a real-time image of at least three locational trackers (0007, 0021, 0038, note that Wood ‘806 teaches at least one or more fiducial markers, hence, using additional locational tracker is merely a design choice and obvious to increase the number of tracker for better tracking). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ‘311, and/or to include the features of Masoy ‘2004 in order to improve focusing quality of ultrasound, etc show in the benefit of Masoy ‘2004 on page 9 or 15/144, and/or to include the features of Tlusty ‘026 in order to minimize skull heating and reduce overall transmission power required by the transducer array, and to include the feature of Wood ‘806 in order to plan and guide the deposition of HIFU energy.
In re claim 9, Wood ‘806 teaches wherein the controller is further configured to register coordinates in the secondary imaging device to coordinates in the imaging device (0038). 
In re claim 10, Wood ‘806 teaches at least one or more fiducial markers (0038). It would have been inherently that this fiducial markers (locational trackers) are attached to different fiducial locations such that wherein the locational trackers are attached to different fiducial locations (note that the number of locations are an obvious design choice to order to increase the tracking locations for better registration indications) while Wood ‘806 teaches at least one of the locational trackers or the fiducials are detectable by the imaging device (0038). Note that applicant has not defined any specific attaching methods or apparatus. Any marker is an attachment of the place of which is been marked. 
In re claim 11, Tlusty ‘026 teaches the system further comprising a secondary imaging device for acquiring physiological characteristics of at least one of the target region or corresponding skin region (note although skin is not explicitly teaches by Tlusty ‘026, but is taught by Vortman ‘323 when conducting treatment in skull region), wherein the controller is further configured to register coordinates in the secondary imaging device to coordinates in the imaging device (0040-0041, note that it would have been inherently required to register the CT coordinates and ultrasound system coordinate in order to use the CT profile to calculate the SDR that is required by the ultrasound system). In any case, Wood ‘806 teaches a secondary imaging device for acquiring physiological characteristics of at least one of the target region or corresponding skin region (note that the target skin region is taught by Vortman ‘323 when conducting treatment in skull region), wherein the controller is further configured to register coordinates in the secondary imaging device to coordinates in the imaging device (0038). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cain ‘616 and Vortman ‘323, and/or Salomir ‘494/Williams ‘311, and/or to include the features of Masoy ‘2004 in order to improve focusing quality of ultrasound, etc show in the benefit of Masoy ‘2004 on page 9 or 15/144, and to include the features of Tlusty ‘026 in order to minimize skull heating and reduce overall transmission power required by the transducer array, and to include the feature of Wood ‘806 in order to plan and guide the deposition of HIFU energy.

Response to Arguments
Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 10, that Vortman simply is not releveant … does not amount to teaching computational projection of an anatomical region onto a skin region,” the Examiner disagrees. Applicant only claims “computationally project the selected anatomical region to a corresponding skin region along a beam path from the ultrasound transducer.” Again, Applicant never limited the scope of “how the projection is done” corresponding skin region. 
Applicant claim that “along a beam path from the ultrasound transducer” is a limiting factor. But this limiting factor doesn’t answer the Examiner’s question. 
The Examiner asked Applicant that if the projection is done on the computer display or not. Applicant did not answer. 
The Examiner asked Applicant that if the projection is a visible light projection on the scalp that a user can read and view readily with a naked eye. Applicant did not answer. 
Even when Applicant fails to answer these, the Examiner still provided both interpretations for “computationally project … along a beam path from the ultrasound transducer.”  As shown above, in one interpretation, Vortman ‘323 specfically teaches in fig. 3 that these transducers at least is placed and its energy direction is calculated corresponding to surface of the skull of which is a corresponding of a skin region which is a long a beam path from the ultrasound transducer. 
In response to Applicant’s argument on page 10 that: Salomir is concern with a mask and that Vortman and Salomir are concerned with external generated beams entering a patient, not detecting physiological activity occurring within the patient, and references are not recognizing the problem of determining where to place a cavitation detector in order to “accurately detect and monitor microbubble cavitation resulting from ultrasound waves at the target region’ …,” however, the Examiner disagrees. Applicant first admitted that “microbubble cavitation resulting from ultrasound waves at the target region.” Hence, that is EXTERNAL generated beams entering a patient. Secondly, Applicant has never claimed “place a cavitation detector in order to ‘accurately detect and monitor microbubble cavitation resulting from ultrasound waves at the target region’ …” Applicant has NOT claimed a physiological activity occurring within the patient. Applicant only claims an imaging device FOR acquiring physiological characteristics, of a plurality of anatomical regions, through which the cavitation signals from the target region travels. Applicant also described that “characteristics” can be geometry of the scalp or skull region (0006), or even structure, thickness, layers, AND incidence angle of the beam path associated with each of the anatomical regions. The references does NOT have to rely on “activity” alone to read on the claim because Applicant has never claimed such. For example, the Examiner has shown Salomir in fig. 8 teaches at least an incidence angle of the beam path associated with each of the anatomical regions.
In response to Applicant’s argument on page 10 that “the claim does not recite an optical source or display because there is no optical source and no display – the claim recites computational projection” and Applicant emphasizes “computational.”  If Applicant’s claim 1 does not required optical source or display, then what apparatus Applicant is using to project something to a skin region? Furthermore, it does not matter if prior arts have a display or optical source, so long as prior arts read on the claim. Applicant has not claimed a negative limitation that bars the use of optical source or display. 
Furthermore, Applicant seems to have a different claim construction of computational projection, yet refused to explain what exactly computational projection is in the claim. 
But from the specification, Applicant has described computational as the predicted signal path, see 0016; the computation is based on detailed information about the characteristics (e.g., structure, thickness, density, etc.) of the skull 114, See 0041; or the boundaries of the skull region 408. See 0054. References shown above in combination read on the claim. 
In response to Applicant’s argument that “claim 1 calls for at least one cavitation detection device configured for attachment to the corresponding skin region. No reference of record, including the newly cited Williams reference, discloses or suggests placement of a cavitation device on a skin region identified by computational projection along a beam path,” the Examiner disagrees. Claim 1 is rejected over Cain ‘616 in view of Vortman ‘323, and/or still further in view of Williams et al. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument on page 11 that “there was no display of the projection since it is computational rather than optical …,” again Applicant then never specifically limit the scope of “computational.” Any data going through a computer processing apparatus can read on computational, especially a diagnostic medical image obtained by a medical imaging system. Williams specifically teaches a contour processor that makes corrections to the formatted images from the image projection processor to account for surface contours of the subject … Hence, Williams teaches at least a computationally project the selected anatomical region to a corresponding skin region. And the whole claim 1 is rejection Cain ‘616 in view of Vortman ‘323, and/or still further in view of Williams et al. as shown above.
Applicant again has argued that “computationally project” does not need an optical source or a display. Then where does this projection go and what does this projection do? Is this an abstract imagination? 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793